Case 1:15-cv-01476-PAB-MEH Document 134 Filed 03/25/19 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

   Civil Action No. 15-cv-01476-PAB-MEH

   ROBERT OSTRANDER, individually, and on behalf of all others similarly situated,

           Plaintiff,

   v.

   CUSTOMER ENGINEERING SERVICES, LLC,
   JAMES N. FOX, and
   MARY FOX,

           Defendants.


                                         FINAL JUDGMENT


           In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

   R. Civ. P. 58(a), the following Final Judgment is hereby entered.

           Pursuant to the Orders of Chief United States District Judge Philip A. Brimmer [Docket

   Nos. 129 and 133], it is

           ORDERED that Plaintiffs’ Renewed Unopposed Motion and Memorandum in

   Support of Approval of Settlement [Docket No. 115] is GRANTED in part and DENIED

   in part. It is further

           ORDERED that this case is dismissed with prejudice. It is further

           ORDERED that this case is closed.
Case 1:15-cv-01476-PAB-MEH Document 134 Filed 03/25/19 USDC Colorado Page 2 of 2




        Dated at Denver, Colorado this 25th day of March, 2019.

                                                   FOR THE COURT:

                                                   Jeffrey P. Colwell, Clerk


                                                   By s/ S. Grimm
                                                     Deputy Clerk




                                               2
